DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/25/22 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the rotating body…in a state of fixing an object”) does not receive patentable weight in rejected claims 1 and 8.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 is drawn to a “control device” and claim 8 is drawn to a “non-transitory recording medium”.  The rotating body “fixing an object” does not limit the claimed “control device” or the “claimed recording medium”, because the rotating boy and fixed object are separate and distinct from the claimed “control device” and “recording medium”, and thus cannot be considered to be including within the metes and bounds of the claimed “control device” and “recording medium”.
In the case of system claim 7, the rotating body “fixing an object” does receive weight.  However, Nagase teaches the feature.  Nagase discloses “a grindstone 9 as a rotating boy is sandwiched and fixed between the ring 2 and the holder 7”.  Turning to Fig. 2, the ring 2 is fixed to the grindstone 9 and corresponds to the claimed object fixed to the rotating body.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagase et al. JP 2899673 B2 (e.g., “Nagase”, see Machine Translation).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Nagase discloses:
1.	A control device configured to control operation of a drive unit and monitor a rotational balance of a rotating body, for a machine tool including the rotating body that is rotatable around a predetermined axial center in a state of fixing an object and on which an adjusting tool that can adjust the rotational balance is arrangeable, and the drive unit that rotates the rotating body, the control device comprising:
a physical quantity acquiring unit configured to acquire at least one physical quantity indicating a rotational state of the rotating body (e.g., pg. 5: “vibration detector 24”, “origin detector 23”, “The CPU determines the unbalance of the grinding wheel by measuring the maximum vibration amount of the grinding wheel and the phase (unbalance position) at which it is generated based on the signals from the two detectors”), the physical quantity being changed in response to an adjustment of the rotational balance;
a comparing unit configured to compare a plurality of physical quantities having different acquisition times (e.g., pg. 5: “change in the unbalance vector of the grinding wheel before and after the generation of the balancing vector”); and
an output unit configured to output a comparison result (e.g., pg. 5: “CPU outputs a drive signal to the auto balancer”, “The drive signal is updated based on a change in the unbalance vector”).  
2.	The control device according to claim 1, further comprising a determining unit configured to determine whether the adjustment of the rotational balance is appropriate based on a change in the physical quantity, wherein the output unit outputs a determination result result (e.g., pg. 5: “CPU outputs a drive signal to the auto balancer”, “The drive signal is updated based on a change in the unbalance vector”).  
3.	The control device according to claim 2, further comprising a threshold value setting unit configured to set a threshold value of the physical quantity at which possible to determine as an appropriate rotational balance (e.g., pg. 5: “Fully automatic start level”),
wherein the determining unit determines whether the rotational balance indicated by the physical quantity acquired based on the threshold value that is set is appropriate (e.g., pg. 5: “When the maximum vibration amount exceeds this value in the fully automatic balancing mode…”), and
wherein the output unit outputs whether the rotational balance that is determined is appropriate (e.g., pg. 5: “…the balancing operation is started”).  
4.	The control device according to claim 2, further comprising a weight determining unit configured to determine weight of the adjusting tool,
wherein the determining unit specifies an unbalanced phase occurred by an arrangement of the adjusting tool having a predetermined weight, and
wherein the weight determining unit determines the weight of the adjusting tool so that a magnitude of vibration of the rotating body in the specified phase is set to be equal to or less than a predetermined value (e.g., pg. 9 lines 1-27).  
5.	The control device according to claim 4,
wherein the determining unit specifies an unbalanced phase based on a change in the physical quantity acquired based on a change in the arrangement of the adjusting tool and a change in driven by the drive unit,
wherein the weight determining unit determines the weight of the adjusting tool in the specified unbalanced phase, by the adjusting tool having a different weight being arranged on the rotating body (e.g., pg. 9 lines 1-27).  
6.	The control device according to claim 4, further comprising a change control unit configured to change the arrangement of the adjusting tool according to the specified unbalanced phase (e.g., pg. 9 lines 1-27).  
7.	A machining system comprising:
a machine tool including a rotating body that is rotatable around a predetermined axial center in a state of fixing an object (e.g., pg. 3: “a grindstone 9 as a rotating boy is sandwiched and fixed between the ring 2 and the holder 7”, Fig. 2: the ring 2 is fixed to the grindstone 9 and corresponds to the claimed object fixed to the rotating body) and on which an adjusting tool that can adjust a rotational balance is arrangeable, and a drive unit that rotates the rotating body (e.g., pg. 9); and
a control device according to claim 1.  
8.	A non-transitory recording medium encoded with a program that causes a computer to function as a control device configured to control operation of a drive unit and monitor a rotational balance of a rotating body, for a machine tool including the rotating body that is rotatable around a predetermined axial center in a state of fixing an object and on which an adjusting tool that can adjust the rotational balance is arrangeable, and the drive unit that rotates the rotating body,
the program causing the computer to function as:
a physical quantity acquiring unit configured to acquire at least one physical quantity indicating a rotational state of the rotating body (e.g., pg. 5: “vibration detector 24”, “origin detector 23”, “The CPU determines the unbalance of the grinding wheel by measuring the maximum vibration amount of the grinding wheel and the phase (unbalance position) at which it is generated based on the signals from the two detectors”), the physical quantity being changed in response to an adjustment of the rotational balance;
a determining unit configured to compare a plurality of physical quantities having different acquisition times, and determine a change in the physical quantity (e.g., pg. 5: “change in the unbalance vector of the grinding wheel before and after the generation of the balancing vector”); and
an output unit configured to output a determination result (e.g., pg. 5: “CPU outputs a drive signal to the auto balancer”, “The drive signal is updated based on a change in the unbalance vector”).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
05/03/22